Case 17-27616        Doc 33     Filed 12/19/18     Entered 12/19/18 13:47:44          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 27616
         Patrick DeJesus Sanchez

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 09/15/2017.

         2) The plan was confirmed on 11/27/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Converted on 12/14/2018.

         6) Number of months from filing to last payment: 13.

         7) Number of months case was pending: 15.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-27616             Doc 33   Filed 12/19/18    Entered 12/19/18 13:47:44                Desc         Page 2
                                                    of 3



 Receipts:

           Total paid by or on behalf of the debtor             $12,187.50
           Less amount refunded to debtor                            $0.00

 NET RECEIPTS:                                                                                    $12,187.50


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                  $4,000.00
     Court Costs                                                                $0.00
     Trustee Expenses & Compensation                                          $557.22
     Other                                                                      $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                  $4,557.22

 Attorney fees paid and disclosed by debtor:                      $0.00


 Scheduled Creditors:
 Creditor                                        Claim         Claim            Claim       Principal      Int.
 Name                                 Class    Scheduled      Asserted         Allowed        Paid         Paid
 AES/NCT                           Unsecured     12,600.00            NA              NA            0.00       0.00
 Affirm Inc                        Unsecured      1,416.00            NA              NA            0.00       0.00
 Best Egg                          Unsecured      2,104.00            NA              NA            0.00       0.00
 BEST EGG/SST                      Unsecured      3,255.00            NA              NA            0.00       0.00
 Department Stores National Bank   Unsecured      1,258.00       1,322.37        1,322.37        219.54        0.00
 Discover Bank                     Unsecured      5,541.00       5,498.06        5,498.06        912.79        0.00
 GENESIS BC/CELTIC BANK            Unsecured         270.00           NA              NA            0.00       0.00
 Indigo                            Unsecured         300.00           NA              NA            0.00       0.00
 Jefferson Capital Systems LLC     Unsecured      5,917.00       5,883.96        5,883.96        976.85        0.00
 Navient Solutions Inc             Unsecured           0.00      4,683.55        4,683.55           0.00       0.00
 Navient Solutions Inc             Unsecured           0.00    12,756.46        12,756.46           0.00       0.00
 Navient Solutions Inc             Unsecured     24,745.00       7,746.58        7,746.58           0.00       0.00
 PayPal Credit                     Unsecured      2,061.00            NA              NA            0.00       0.00
 Portfolio Recovery Associates     Unsecured      9,695.00       9,579.85        9,579.85      1,590.44        0.00
 Portfolio Recovery Associates     Unsecured      9,994.00       9,743.89        9,743.89      1,617.68        0.00
 Portfolio Recovery Associates     Unsecured      1,227.00       1,227.94        1,227.94        203.86        0.00
 Quantum3 Group                    Unsecured          97.00        416.60          416.60          69.17       0.00
 Resurgent Capital Services        Unsecured         999.00        999.11          999.11        165.87        0.00
 Resurgent Capital Services        Unsecured      4,067.00       4,067.42        4,067.42        675.27        0.00
 Resurgent Capital Services        Unsecured           0.00      3,147.80        3,147.80        522.60        0.00
 Syncb/Amazon                      Unsecured      1,847.00            NA              NA            0.00       0.00
 TD Bank USA NA                    Unsecured      3,664.00       4,073.04        4,073.04        676.21        0.00
 US Dept of Education              Unsecured    100,804.00    106,162.31       106,162.31           0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-27616        Doc 33      Filed 12/19/18     Entered 12/19/18 13:47:44             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00              $0.00             $0.00
       Mortgage Arrearage                                      $0.00              $0.00             $0.00
       Debt Secured by Vehicle                                 $0.00              $0.00             $0.00
       All Other Secured                                       $0.00              $0.00             $0.00
 TOTAL SECURED:                                                $0.00              $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                            $177,308.94          $7,630.28              $0.00


 Disbursements:

         Expenses of Administration                             $4,557.22
         Disbursements to Creditors                             $7,630.28

 TOTAL DISBURSEMENTS :                                                                     $12,187.50


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 12/19/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
